--------------------------------------------------------------------------------

Exhibit 10.1


EXECUTION COPY


SEPARATION AGREEMENT


This Separation Agreement (the “Agreement”) is entered into as of February 17,
2011, by and between Schiff Nutritional International, Inc., a Delaware
corporation (the “Company”) and Bruce J. Wood (the “Executive”).


WHEREAS, the Executive has been employed as the President and Chief Executive
Officer of the Company pursuant to that certain employment agreement (the
“Employment Agreement”) dated as of June 1, 2007, by and between the Company and
the Executive;


WHEREAS, the Executive desires to retire from his employment with the Company;
and


WHEREAS, the Company and the Executive desire to enter into this Agreement to
fully and finally set forth all matters between them.


NOW, THEREFORE, in exchange for the good and valuable consideration set forth
herein, the adequacy and sufficiency of which is hereby acknowledged, the
Company and the Executive agree as follows:


1.             Retirement Date.  The Executive’s last day of employment with the
Company shall be March 7, 2011 (the “Retirement Date”), which shall constitute a
“separation from service,” as defined in Treasury Regulation Section
1.409A-1(h).


2.             Separation Payments and Benefits.  Subject to the Executive’s
execution and non-revocation of the Waiver and Release of Claims Agreement
attached hereto as Exhibit A (the “Release”) and subject to the Executive’s
continued compliance with the covenants set forth in Section 10 of the
Employment Agreement in accordance with their terms, the Executive will be
entitled to receive the following payments following the Retirement Date (the
“Separation Payments”):


(a)           $515,000, which the parties acknowledge and agree is equal to one
(1) times the Executive’s base salary, payable in accordance with the Company’s
customary payroll practices in twenty-four (24) equal semi-monthly installments,
commencing on June 1, 2011, subject to Section 6 of this Agreement;


(b)           $515,000, which the parties acknowledge and agree is equal to one
(1) times the Executive’s base salary, payable in accordance with the Company’s
customary payroll practices in twenty-four (24) equal semi-monthly installments,
commencing on  May 1, 2012, subject to Section 6 of this Agreement; and


(c)           Twelve (12) monthly payments of $882, commencing on the date of
Executive’s “separation from service,” subject to Section 6 of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.             Prorated Bonus.  Subject to the Executive’s execution and
non-revocation of the Release attached hereto as Exhibit A and subject to the
Executive’s continued compliance with the covenants set forth in Section 10 of
the Employment Agreement in accordance with their terms, an amount equal to
10/12ths of the bonus (the “Prorated Bonus”) that the Executive would have been
entitled to receive, if any, under the Company’s Fiscal Year 2011 Bonus Plan
(the “Bonus Plan”) had the Executive remained employed through the end of such
fiscal year, based on the Company’s performance for such fiscal year as
determined by the Company’s Board of Directors and Compensation Committee
pursuant to the objective, nondiscretionary terms and conditions of the Bonus
Plan.  Such Prorated Bonus, if any, shall be payable in twenty-four (24) equal
semi-monthly installments, commencing on June 1, 2011, subject to Section 6 of
this Agreement.


4.             Equity Awards.  Any equity awards held by the Executive as of the
Retirement Date that have not been settled or paid shall be settled or paid, and
withholding shall be made, in accordance with the terms, conditions and
elections of the applicable award agreements and deferral election forms
covering such equity awards.


5.             Release. The Separation Payments set forth in Section 2 and the
Prorated Bonus set forth in Section 3 of this Agreement are contingent upon and
subject to the Executive’s execution, delivery and non-revocation (and the
expiration of any applicable revocation period) of the Release within sixty (60)
days following the Retirement Date.  If the Executive fails to execute the
Release in accordance with the terms of the Release (or the Executive revokes
the Release within the applicable revocation period), then the Company shall not
make any payments or provide any benefits to the Executive pursuant to Section 2
following the Retirement Date.


6.             Section 409A.  The parties hereto acknowledge and agree that, to
the extent applicable, this Agreement shall be interpreted in accordance with,
and incorporate the terms and conditions required by, Section 409A of the
Internal Revenue Code of 1986, as amended, (the “Code”) and the Department of
Treasury Regulations and other interpretive guidance issued thereunder
(collectively, “Section 409A”).  Notwithstanding any provision to the contrary
in this Agreement, (a) no amount that is “nonqualified deferred compensation”
for purposes of Section 409A shall be payable pursuant to Section 2 unless the
termination of the Executive’s employment constitutes a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h); (b) if
the Executive is deemed at the time of his separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the payments and benefits to
which the Executive is entitled under this Agreement (after taking into account
all exclusions applicable to such termination benefits under Section 409A,
including, without limitation, exclusions for short-term deferral payments under
Treasury Regulation Section 1.409A-1(b)(4) and separate installment payments and
exclusions under Treasury Regulation Section 1.409A-1(b)(9)(iii)) is required in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code, such portion of the Executive’s payments and benefits shall not be
provided to the Executive prior to the earlier of (i) the expiration of the
six-month period measured from the date of the Executive’s separation from
service with the Company or (ii) the date of the Executive’s death, and upon the
earlier of such dates, all payments deferred pursuant to this Section 6(b) shall
be paid in a lump sum to the Executive, and any remaining payments due under
this Agreement shall be paid as otherwise provided herein; (c) for purposes of
Section 409A (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), the Executive’s right to receive any portion of
the Separation Payments and Prorated Bonus in the form of installment payments
(the “Installment Payments”) shall be treated as a right to receive a series of
separate payments and, accordingly, each Installment Payment shall at all times
be considered a separate and distinct payment; (d) if any section of this
Agreement provides for payment within a time period, the determination of when
such payment shall be made shall be solely in the discretion of the Company; and
(e) no provision of this Agreement shall be interpreted or construed to transfer
any liability for failure to comply with the requirements of Section 409A from
the Executive or any other individual to the Company or any of its affiliates,
employees or agents.

 
 

--------------------------------------------------------------------------------

 
 
7.             Tax Withholding.  All payments made pursuant to this Agreement
will be subject to the withholding of any amounts required by federal, state or
local law.


8.             Further Assurances.  In order to effectuate the foregoing, the
Executive agrees to execute any additional documents and to take such further
actions as may be reasonably requested from time to time by the Company.


9.             Choice of Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Utah without reference to the
principles of conflicts of laws of Utah or any other jurisdiction and, where
applicable, the laws of the United States.


10.           Entire Agreement.  This Agreement sets forth the entire agreement
between the Company and the Executive with respect to the termination of the
Executive’s employment with the Company, and supersedes and replaces the
Employment Agreement any and all prior oral or written agreements or
understandings between the Company and the Executive concerning the severance
payments and benefits payable upon the Executive’s termination of employment;
provided, however, that Section 10 of the Employment Agreement shall continue to
survive until the restrictions and obligations thereunder have been satisfied.


11.           Executive Acknowledgment.  The Executive acknowledges and agrees
that he has read and understands this Agreement, is fully aware of its legal
effect, has not acted in reliance upon any representations or promises made by
the Company other than those contained in writing herein, and has entered into
this Agreement freely based on his own judgment.






[signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.









 
SCHIFF NUTRITION INTERNATIONAL, INC.
             
/s/ Joseph W. Baty
 
By:
Joseph W. Baty
 
Its:
Executive Vice President and
   
Chief Financial Officer
                         
EXECUTIVE
             
/s/ Bruce J. Wood
 
Bruce J. Wood



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


 
WAIVER AND RELEASE OF CLAIMS AGREEMENT
 
In exchange for the post-termination payments and benefits described in that
certain Separation Agreement (the “Separation Agreement”), entered into between
myself and Schiff Nutritional International, Inc., a Delaware corporation (the
“Company”), I freely and voluntarily agree to enter into and be bound by this
Waiver and Release of Claims Agreement (the “Release”):
 
1.             I acknowledge that my employment with the Company and all
subsidiaries and affiliates thereof terminated on March 7, 2011 (the
“Termination Date”).  I further acknowledge that the Company delivered this
Release to me on or prior to the seventh day following the Termination Date.
 
2.             I acknowledge that, but for my execution of this Release, I would
not be entitled to receive the post-termination payments and benefits in the
Separation Agreement, including, without limitation, the payments and benefits
provided in Section 2 of the Separation Agreement.
 
3.             I, and anyone claiming through me (including without limitation
my heirs, and agents, representatives and assigns), hereby irrevocably waive and
forever release and discharge the Company, its parents, subsidiaries,
affiliates, officers, directors, employees, agents, predecessors, successors and
assigns (including, without limitation, Weider Health and Fitness and any of its
direct or indirect owners and its or their affiliates, and TPG STAR, L.P. or any
other investment fund managed by TPG Capital, L.P. or any of their respective
direct or indirect owners or affiliates) (the “Releasees”), from any and all
liabilities of any nature whatsoever, known and unknown, fixed or contingent,
arising out of, based on, or related to my employment by the Company or any
other Releasee, the termination of such employment, and any dealings,
transactions or events involving the Releasees occurring prior to or on the
Termination Date, including but not limited to claims under the Employment
Agreement (as defined in the Separation Agreement), the Civil Rights Act of
1866; the Civil Rights Act of 1871; the Civil Rights Act of 1964, as amended;
the Age Discrimination in Employment Act of 1966; the Older Workers Benefit
Protection Act of 1990; the Americans with Disabilities Act of 1990; the
Employment Retirement Income Security Act of 1974; the Rehabilitation Act of
1973; the Family and Medical Leave Act; the Worker Adjustment and Retraining
Notification (“WARN”) Act;; and any other federal, state or local law, rule or
regulation, or common law claim.  This includes, but is not limited to, all
wrongful termination and “constructive discharge” claims, all discrimination
claims, all claims relating to any contracts of employment, whether express or
implied, any covenant of good faith and fair dealing, whether express or
implied, and any tort of any nature.  This release is for any relief, no matter
how denominated, including but not limited to wages, back pay, front pay,
benefits, compensatory damages, liquidated damages, punitive damages or
attorney’s fees.  I also agree not to commence or cooperate in the prosecution
or investigation of any lawsuit, administrative action or other claim or
complaint against the Releasees, except as required by law.
 
4.             I understand and agree that this Release will be binding on me
and my heirs, administrators and assigns.  I acknowledge that I have not
assigned any claims or filed or initiated any legal proceedings against any of
the Releasees.

 
 

--------------------------------------------------------------------------------

 
 
5.             I UNDERSTAND THAT I HAVE TWENTY-ONE (21) DAYS TO CONSIDER WHETHER
OR NOT TO SIGN THIS RELEASE.  THE COMPANY HEREBY ADVISES ME OF MY RIGHT TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING THE RELEASE AND I ACKNOWLEDGE THAT I
HAVE HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY AND HAVE EITHER HELD SUCH
CONSULTATION OR HAVE DETERMINED NOT TO CONSULT WITH AN ATTORNEY.
 
6.             I UNDERSTAND THAT I MAY REVOKE MY ACCEPTANCE OF THIS RELEASE BY
DELIVERING NOTICE OF MY REVOCATION TO JOSEPH W. BATY, THE EXECUTIVE VICE
PRESIDENT AND CHIEF FINANCIAL OFFICER OF THE COMPANY WITHIN THE SEVEN (7) DAY
PERIOD BEGINNING ON THE DAY FOLLOWING THE DAY I SIGN THE RELEASE (THE
“REVOCATION PERIOD”).  IF I DO NOT REVOKE MY ACCEPTANCE OF THIS RELEASE WITHIN
THE REVOCATION PERIOD, IT WILL BE LEGALLY BINDING AND ENFORCEABLE ON THE DAY
IMMEDIATELY FOLLOWING THE LAST DAY OF THE REVOCATION PERIOD.
 
7.              I acknowledge and agree that if any provision of this Release is
found, held or deemed by a court of competent jurisdiction to be void, unlawful
or unenforceable under any applicable statute or controlling law, the remainder
of this Release shall continue in full force and effect.
 


8.             This Release is deemed made and entered into in the State of
Utah, and in all respects shall be interpreted, enforced and governed under the
internal laws of the State of Utah, to the extent not preempted by federal law.
 
*  *  *  *  *


I acknowledge and agree that I have carefully read and fully understand all of
the provisions of this Release and that I voluntarily enter into this Release by
signing below.  Upon execution, I agree to deliver a signed copy of this Release
to Joseph W. Baty, the Executive Vice President and Chief Financial Officer of
the Company.


 

       
Bruce J. Wood
       
Date:
 

 
 

--------------------------------------------------------------------------------